Exhibit 10.1

2016 Short Term Incentive Plan Guidelines

Each year the Compensation Committee of the Board (“the Committee”) will approve
the employees of Group 1 who are eligible for participation in the Short Term
Incentive Plan (“the Plan”) for the year.

Incentive compensation levels of the Plan for each individual will be stated as
a percentage of the participating employee’s base compensation in effect when
the Plan is approved by the Committee.

For Vice Presidents and above, incentive compensation levels of the Plan will be
based upon both financial-based and mission-based goals for the Plan year as
established by the Committee.



      – Up to 60% of the incentive award will be based on an established
financial goal (EPS target). The EPS target will equate to the Company’s
adjusted EPS as disclosed in its fourth quarter earnings release as filed with
the Securities and Exchange Commission.



      – Up to 50% of the incentive award will be based on mission-based goals
established at the beginning of each year. The mission-based bonus will only be
funded if the Company achieves a minimum EPS of $6.50.



      – The mission-based and financial-based portions of the bonus can be
awarded independently so that achievement of one is not predicated on the
achievement of the other.

For Employees hired during a Plan year, the Committee will have complete
discretion as to the extent of participation in the Plan, if any, by the new
hire.

Employees who resign their positions with Group 1 will not be entitled to
participate in the Plan for the year in which the resignation occurs.

Employees who resign their positions with Group 1 after the end of a Plan year,
but before the actual payment of the incentive compensation amounts will be
entitled to payment for the Plan year for which they were employed.

Incentive Compensation earned for the Plan year will be paid after completion of
the Company’s audit and announcement of earnings for that year.

In the event of a material restatement of the Company’s financial statement due
to an error, the Committee may, in its discretion, either make additional
payment to or seek to recover the cash amount by which the individual employee’s
bonus is affected based on the restated financial results.

The Committee has sole authority to administer, modify or change the Plan,
including but not limited to, adjusting actual performance criteria for Plan
purposes for extraordinary or unusual items included in actual operating
results, or when the company fails to meet financial objectives.

